          Case
           Case1:18-cv-05628-RPK-ST
                1:18-cv-05628-SJ-ST Document
                                     Document56 Filed
                                                 Filed10/16/18
                                                       10/17/18 Page
                                                                 Page11ofof22PageID
                                                                              PageID#:#:47
                                                                                         49

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                      CORY HAMMOCK                                    )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                          Civil Action No. 1:18-cv-05628
                                                                      )
  MOVING STATE TO STATE LLC and DOES 1-10                             )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Moving State to State LLC
                                           75-42 198th Street
                                           Flushing, New York 11366




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: T. Bryce Jones
                                           Jones Law Firm P.C.
                                           450 7th Avenue, Suite 1408
                                           New York, NY 10123



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C. PALMER
                                                                               CLERK OF COURT


Date:    10/17/2018                                                           Roseann Guzzi
                                                                                          Signature of Clerk or Deputy Clerk
           Case
            Case1:18-cv-05628-RPK-ST
                 1:18-cv-05628-SJ-ST Document
                                      Document56 Filed
                                                  Filed10/16/18
                                                        10/17/18 Page
                                                                  Page22ofof22PageID
                                                                               PageID#:#:48
                                                                                          50

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-05628

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
